Opinion on Petition to Rehear
Since this matter was determined by us and announced on February 24,1967, the plaintiffs in error have secured new counsel and through them a courteous and respectful petition to rehear has been filed.
There are two grounds set out in support of the petition, to-wit: (1) they again question the weight of the evidence, and (2) they insist that certain portions of the' testimony were omitted from the bill of exceptions, and thus it is that they are entitled to a reversal and a new trial.
 We have carefully read this petition to rehear with the exhibits thereto attached, and, after having *693done so, the petition must he denied. In the first instance we dealt with the evidence in this case in our original opinion to such an extent as we thought necessary. It ■must be remembered that when a case comes to this Court we must apply the rule that the credibility of witnesses and conflicts in their testimony have all been settled by the verdict of the jury. This makes unnecessary and, indeed, inappropriate a detailed discussion of that evidence, pro and con, Cooper v. State, 123 Tenn. 37, 60-61, 138 S.W. 826, and we conclude that the material facts are established by that testimony.
In writing the original opinion, after having read the record, and heard the case argued by able counsel, we recognized that the case was largely based upon circumstantial evidence and we knew, of course, that the rule was well settled that the evidence must be consistent with the guilt of the defendants and inconsistent with their innocence, and sufficiently strong to overcome every other reasonable hypothesis except that of guilt. It was in this way that we approached the case before reaching our conclusion. A well recognized authority on criminal law, Wharton’s Criminal Evidence, Yol. 3, sec. 977, at page 461, says:
“It is for the jury to determine the weight of evidence, the inferences to be drawn from the evidence, and the effect of impeaching evidence.”
We have long recognized this rule and many authorities may be found by Shepardizing the Cooper case, supra. Circumstantial evidence may determine whether a person is guilty of taking or making a bribe. People v. Sharp, 107 N.Y. 427, 14 N.E. 319, 1 Am.St.Rep. 851, and others. We concluded in our original opinion that the evidence there and the inferences to be drawn therefrom *694were sufficient to clearly establish onr finding, and that this was especially true after tbe jury and trial judge bad beard all tbe witnesses testify pro and con, bad seen them, and things of tbe kind, and thus they were in far better position to determine who was detailing tbe truth than are we who saw only tbe transcript of tbe evidence. Our opinion is thus based upon what tbe jury concluded after having seen these witnesses and bearing them testify, and they were in a far better position to determine tbe matter than are we. There was ample evidence, including what we thought were logical inferences to be drawn therefrom, to support tbe conclusion of. tbe jury.
Tbe first ground of this petition to rehear is a reargument of what bad been so forcefully argued heretofore. There is no material fact pointed out to us as having been overlooked and no new argument made to the merits. It is true that it is said that we overlooked certain things and certain inferences which would be drawn therefrom as viewed from the viewpoint of the plaintiffs in error, but it must be remembered that the jury did not accept their viewpoint and accepted the viewpoint of the State, which is well supported by the evidence. Such an argument must be overruled and denied under Rule 32 of this Court.
Many years ago this Court in Louisville & N. R. Co. v. United States Fidelity & Guaranty Co., 125 Tenn. 658, 148 S.W. 671, said:
u* * # A petition for rehearing should never be used merely for the purpose of rearguing the case on points already considered and determined, unless some new and decisive authority has been discovered, which was overlooked by the court. The office of a petition to rehear is to call the attention of the court to matters *695overlooked, not to those things which the counsel supposes were improperly decided after full consideration. ‘During a pretty long period of judicial life,’ said Mr. Justice Story, in Jenkins v. Eldredge, 3 Story, 299, Fed. Cas.No.7,267, ‘it has been my misfortune on many occasions to have differed widely from counsel on one side or the other, in important causes, as to the merits thereof. But this, although a matter of regret, could not, as it ought not, in any, the slightest degree, influence the duties or judgment of the court. The as-severations of counsel, however solemn, have nothing to do with the facts or merits of causes before the court; and if any judge could be so unstable in his views, or so feeble in his judgment, as to yield to them, he would not only surrender his independence, but betray his duty. However humble may be his own talents, he is compelled to treat every opinion of counsel, however exalted, which is not founded in the law and the facts of the case to be voiceless and valueless. * * * They (rehearings) have been exceedingly rare in this court, I admit, as, in my judgment, they ought to be, unless some plain, obvious, and palpable error or omission, or mistake, in something material to the decree, is brought to the notice of the court, which has before escaped its attention. But if a rehearing were to be granted upon the mere certificate of counsel, who had argued the cause, that, in their judgment, the decree was erroneous (a certificate which, with great sincerity and readiness, would almost always be given by the counsel), it is obvious that in the great mass of equity causes of a difficult and important nature, in this court, depending upon conflicting views of law, and also upon conflicting and often irreconcilable evidence, a rehearing would be almost a matter of course; and, consider*696ing the vast time occupied hearing snch causes, there would be little time left for the court to devote-itself to any other business, and the other suitors in the court would suffer the most oppressive delays, and often the most irremediable injustice. * * * If rehearings are to be had until the counsel on both sides are satisfied, I fear that suits would become immortal, and the decision be postponed indefinitely.’ ”
Even though this statement by Mr. Justice Story was made in an equitable cause it is of greater value and meaning in a jury case when the appellate court has the record and passes on it after the jury does. This statement is therefore much more meaningful in the present case than it was in the case before Mr. Justice Story. For these reasons the first of the arguments on behalf of the petition to rehear must be overruled.
The other ground of the petition is based upon the fact that it is alleged that the bill of exceptions, which was presented to this Court, was not sufficient. It is -said that the original defense counsel, whom we know to be an excellent criminal lawyer and a former distinguished District Attorney General, committed a great error as did the trial judge when they signed the bill of exceptions. It is now said by the petitioners that the bill of exceptions did not contain the correct proceedings of the trial, and it is argued that plaintiffs in error are more trustworthy in their recollection of the trial proceedings than were the original counsel, Attorney General and the trial judge. It is alleged that through no fault of plaintiffs in error they were denied the privilege of seeing the bill of exceptions. Their counsel, Mr. Mclnturff, approved this bill of exceptions, as was his duty. He didn’t have to take it to his clients and have them go over it word for word. *697If that was done it wonld be unnecessary to have a lawyer and no bill of exceptions wonld ever be completed.
A rather unusual request was made to the trial judge in this present case at a time when he had no jurisdiction. This request was made more than thirty days after his overruling- of a motion for a new trial in the case and after argument had been made before this Court on appeal. This request was that the trial judge allow them to hear tapes of the court reporter. We think the trial judge properly overruled such a request.
In Baldwin v. State, 204 Tenn. 639, 325 S.W.2d 244, this Court speaking through the late Mr. Chief Justice Neil made a statement therein which is applicable to the present argument. In that opinion it was said:
“Conceding that this argument of counsel is meritorious as applicable to the case at bar we are not privileged to make an exception to the general rule to which we have adhered to for many years. For us to do so would wreck the rule relating to appellate practice and procedure in that other exceptions would be insisted upon from time to time with the result that no record could be considered as complete in any case.”
Thus it is, after having carefully considered this petition to rehear, the same must be overruled.